Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Status of Claims
Claims 1-2, 4 are pending.  
Priority
Instant application 17278102, filed 3/19/2021 claims priority as follows:

    PNG
    media_image1.png
    89
    386
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
	Applicant argues that the ‘272 publication does not teach a complex compound in which citric acid, arginine and two water molecules are coordinately bonded to a central zinc metal.  According to Applicant, the ‘272 publication only teaches a mixture of zinc, citric acid, arginine and hydroxyethylcellulose.  In the response Applicant states that they submit a 132 declaration showing an NMR spectrum of the instant complex versus an NMR of compounds citric acid and arginine.  This declaration is insufficient because there is no head to head comparison of using the procedure in the art and showing the resulting spectrum.  Further, there is no proper formal submission of a 132 declaration.  Thus, the claimed declaration is insufficient to overcome the rejection of record.  A properly submitted declaration making comparisons could be persuasive.  However, at this time no such submission has been made.  Thus,  Applicant argument has been considered and is not found to be persuasive and Applicant claim of a declaration has been found to be insufficient.  If Applicant mixes citric acid with arginine and zinc without the hydroxycellulose and shows that the peaks are not present as found in a comparable NMR of the complex then Examiner would withdraw the rejection.  According to Applicant the composition made by the ‘272 publication is made by simple mixing.  If an NMR of this simple mixing without the cellulose does not show complex formation then Examiner would withdraw the rejection.  If Applicant submits a proper declaration this rejection could be withdrawn, however at this point Applicant has not provided sufficient evidence.  Another approach might be to require an “isolated” complex in the claim since there is no teaching in the art that the complex formed based on Examiner’s position is separated from the cellulose.
	In view of Applicant amendment to incorporate the limitations of claim 5 into claim 2, the 103 rejection in view of the ‘272 publication is withdrawn.  With respect to the arguments relating to pH and use of hydroxide, the art teaches the use of hydroxide which is a known component.  One could readily choose hydroxide as one of the bases to adjust pH.  Thus, Applicant argument is not found to be persuasive.  
	However, the ‘272 publication is combined with the ‘547 publication and reapplied.  See rejection below. 
Claim Rejection – 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US-20080241272 (“the ‘272 publication”).
The ‘272 publication teaches pharmaceutical compositions and cosmetic compositions prepared from the precipitate between citric acid, zinc, and arginine when mixed (see for example claims 1-4, and examples 1 and  5).  Based on this teaching for example, one would expect the drawn compound of instant claim 1 and the method steps of claim 2 to be met.  Further, at least [0034] teaches that zinc, citric acid and arginine are the active components and thus one is guided to this combination of reagents such that one could at once envisage the compound.
However, the ‘272 publication fails to draw the structure of instant claim 1.
In the alternative, it would have been prima facie obvious to one having ordinary skill in the art to arrive at a combination of zinc, citric acid and arginine as drawn in the instant claims because the ‘272 publication teaches mixing these components and precipitating these components. One skilled in the art would be motivated with the expectation of success because the ‘272 publication explicitly teaches mixing these components and is guided to these components as preferred members of an embodiment.  Further, one is guided to the active ingredients as taught be paragraph [0034].
It should also be noted that the comprising nature of the instant claims allows for other components to be present such as hydroxyethylcellulose.  Still further, given the fact that all the components necessary for the complex are present, formation of the complex can take place in the presence of the cellulose.

Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US-20080241272 (“the ‘272 publication”) in view of US-20110129547 (“the ‘547 publication”).
The ‘272 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  
The ‘272 publication fails to teach an example leading to instant claims 2, 4, or a specific pH.
However, the ‘272 publication teaches using sodium hydroxide to adjust the pH at for example paragraph [0040] as part of the composition.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art elements according to known methods.  The ‘272 publication teaches using sodium hydroxide to adjust the pH as an additive to the active composition at [0040].
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made. 
The ‘272 publication fails to teach zinc oxide.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies.  The primary reference teaches one form of zinc for utility in skin compositions and the secondary reference (abstract) teaches that zinc oxide can also function in a skin composition in the presence of citric acid.  One could readily substitute on zinc precursor for another and expect success in skin compositions.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622